Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney's Docket No.: 39931-0033001
IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE

In re application of: 	Liu, Yi-Chun	Group:	2135
Serial No.:			16/281,258 	Examiner:	Tuan Thai



1. 	This action is responsive to amendment filed on July 06, 2021.  Claims 9-11 have been canceled.  Claims 1-8 and 12-23 are allowed.

REASONS FOR ALLOWANCE
2.	The following is an Examiner's Statement of Reasons for Allowance:
	The prior arts of record do not teach nor suggest, either alone or in combination, all the limitations of the amended
claims of the current invention (claims 1, 12 and 21).  The claims are allowable because the prior arts fail to teach, .


Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached at 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  


September 23, 2021

/TUAN V THAI/Primary Examiner, Art Unit 2135